Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with C. Tricia Liu on 09/02/2021.
The application has been amended as follows: 

IN THE CLAIMS:

             1. (Currently amended) An electronic device, comprising:
             a display screen; 
             actuators configured to drive the display screen to vibrate, each having a different operating frequency range 
             a controller configured to identify at least one of the actuators based on a frequency band of an audio source and operating frequency ranges of the actuators  and to control at least one of the actuators to operate and drive the display screen to produce a sound through vibration, 
             wherein the display screen is driven to produce sounds in different operating frequency ranges of the actuators when different numbers of the actuators are operating.


             10. (Currently amended) A control method, applied to an electronic device including a display screen and actuators comprising: 
              providing each of the actuators having a different operating frequency range 
             identifying at least one of the actuators based on a an audio source and operating frequency ranges of the actuators; 
             controlling at least one of the actuators to operate and drive the display screen to produce a sound 
             wherein the display screen is driven to produce sounds in different operating frequency ranges when different numbers of the actuators are operating.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688